Case 1:20-cv-00087-WJM-GPG Document 33 Filed 02/03/21 USDC Colorado Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

   Civil Action No. 20-cv-00087-WJM-GPG

   PETER STROJNIK,

           Plaintiff,

   v.

   LAZIER TIVOLI, LLC
   doing business as
   TIVOLI LODGE,

           Defendant.



                        STIPULATION OF DISMISSAL WITH PREJUDICE


          Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the Parties, through their

  undersigned counsel, submit this Stipulation of Dismissal with Prejudice. By agreement of the

  Parties, Plaintiff hereby dismisses all claims brought in this action against Defendant, with

  prejudice, with each party bearing her/its own respective costs, expenses, and attorneys’ fees.



          Dated this 3rd day of February, 2021


    s/ Peter Strojnik                                s/ Micah D. Dawson
    Peter Strojnik                                   Micah D. Dawson
    7847 N. Central Avenue                           Fisher & Phillips LLP
    Phoenix, AZ 85020                                1125 17th Street, Suite 2400
                                                     Denver, CO 80202
                                                     (303) 218-3665
                                                     mdawson@fisherphillips.com




  FP 39751830.1
Case 1:20-cv-00087-WJM-GPG Document 33 Filed 02/03/21 USDC Colorado Page 2 of 2




                                  CERTIFICATE OF SERVICE


         I hereby certify that on this 3rd day of February, 2021, I electronically filed the foregoing
  STIPULATION OF DISMISSAL WITH PREJUDICE with the Clerk of Court using the CM/ECF
  system.


                                                /s/ Kimberly Hanson
                                                Kimberly Hanson
                                                For Fisher & Phillips, LLP




                                                   2
  FP 39751830.1
